DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim-set is generally objected due to usage of hyphens (“-”) followed by a space while writing words which appears to be a broken word, probably caused due to usage of a specific Word Processor at Applicant’s end. For example, in claim 1, lines 3, 4, and 6, applicant recites, “electron- ic”, “cam- era”, “sys- tem”… etc. Entire claim-set is replete with such writing format. It is desirable to write the entire word without hyphen-followed-by-space, like, “electronic”, “camera”, “system” – for better readability in future Publications. For the purpose of brevity, Examiner did not point out all instances of such issue. Applicant is urged to carefully review the entire claim-set, and correct all possible instances of such issues. 
Appropriate corrections are needed. 

	 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, 6-8, 11, 12, 13, 16, 20, 30 is/are rejected under 35 U.S.C. 102 (a)(1) and/or 102 (a)(2) as being anticipated by Madonna (US 2012/0284672).

Regarding claim 1, Madonna discloses, a method for controlling a home automation system using a user-navigable three-dimensional (3-D) virtual room based user interface (abstract, fig. 4), comprising:
rendering and displaying, by a control application (app) executing on an electronic device, a user-navigable 3-D virtual room from a perspective defined by a virtual camera in 3-D space, the user-navigable 3-D virtual room including depictions of one or more devices present in a physical room that are under the control of the home automation system, depictions of one or more boundaries of the physical room and depictions of one or more furnishings presenting in the physical room (abstract. The novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen, and the user makes selections therein by touching selected portions of the interface with their finger, a stylus, or similar implement, ¶0046. In one embodiment, a virtual room-based user interface includes one or more virtual rooms. Each virtual room is rendered from one or more images captured of a corresponding physical room of a structure, and includes depictions of one or more light fixtures within the physical room, one or more furnishings within the physical room and one or more boundaries of the physical room. A user selects a particular depiction of a particular light fixture within a particular virtual room. In response, a state of the particular light fixture within the corresponding physical room is changed. Also, appearance of the particular virtual room is updated such that the depiction of the particular light fixture shows the particular light fixture with the changed state and the depictions of the one or more boundaries or the one or more furnishings show lighting effects resulting from the changed state. 
 FIG. 8C is a diagram of an alternative example virtual room-based user interface 845 showing a virtual room corresponding to a lower level of a tree structure of virtual rooms. While a user is viewing a virtual room at this level, the user may make a multi-touch "contract gesture" 850….. In response, the interface may "zoom in" on a portion of the virtual room about the location the gesture was made. Similarly, the user may make a multi-touch "expand gesture" 855. As used herein, the term "expand gesture" refers to a selection of two points in the user interface and a dragging of such points away from one another in a substantially continuous motion. In response, the interface may "zoom out" to show a greater portion of the virtual room - ¶0068, fig. 8C. A user-navigable 3-D virtual room from a perspective defined by a virtual camera in 3-D space, is understood implemented in the control of virtual view using contract and expand gesture. Also see ¶0057-0060. Fig. 7 and ¶0065 also depicts example of user navigable virtual rooms.)
receiving an explicit navigation command or implicit action from a user; in response to the explicit navigation command or implicit action, altering, by the control app, at least a position or an orientation of the virtual camera in the 3-D space, and re-rendering and displaying the user-navigable 3-D virtual room from a new perspective (abstract, In one embodiment, a virtual room-based user interface includes one or more virtual rooms. Each virtual room is rendered from one or more images captured of a corresponding physical room of a structure, and includes depictions of one or more light fixtures within the physical room, one or more furnishings within the physical room and one or more boundaries of the physical room. A user selects a particular depiction of a particular light fixture within a particular virtual room. In response, a state of the particular light fixture within the corresponding physical room is changed. Also, appearance of the particular virtual room is updated such that the depiction of the particular light fixture shows the particular light fixture with the changed state and the depictions of the one or more boundaries or the one or more furnishings show lighting effects resulting from the changed state. 
 FIG. 8C is a diagram of an alternative example virtual room-based user interface 845 showing a virtual room corresponding to a lower level of a tree structure of virtual rooms. While a user is viewing a virtual room at this level, the user may make a multi-touch "contract gesture" 850….. In response, the interface may "zoom in" on a portion of the virtual room about the location the gesture was made. Similarly, the user may make a multi-touch "expand gesture" 855. As used herein, the term "expand gesture" refers to a selection of two points in the user interface and a dragging of such points away from one another in a substantially continuous motion. In response, the interface may "zoom out" to show a greater portion of the virtual room - ¶0068, fig. 8C. Contract and expand gestures are understood as explicit navigation command and/or implicit action from a user. Also see ¶0057-0060);
receiving a user interaction; in response to the user interaction, causing the home automation system to change a state of a device in the physical room (In response to control commands received from the programmable multimedia controller 400, the one or more electronic lighting controllers 490 may selectively trigger relays 492 and/or adjust dimmer units 493 wired inline to particular light fixtures (not shown), to create a desired level of illumination or darkness in different rooms of the home or other structure – ¶0038. Also see ¶0057-0060); and
dynamically updating, by the control app, an appearance of the depiction of the 18device, the depictions of one or more boundaries, and the depictions of one or more fur19nishing in the user-navigable 3-D virtual room to reflect the changed state (The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. Further, the appearance of the virtual room may be dynamically updated in response to data received from devices within the physical room and/or in response to environmental changes – ¶0017).

Regarding claim 2, Madonna discloses the method of claim 1, wherein the receiving an explicit navigation command or im2plicit action is receiving an explicit navigation command, and the explicit navigation 3command includes a touch gesture on a touch sensitive display screen or a movement of a 4cursor (in addition to conventional button-centric control panels that employ physical push-buttons, some conventional electronic lighting control systems work in conjunction with touch-screen control units that display menu-based user interfaces. Rather than manipulate physical push-buttons, a user may select, via touch, representations of buttons on a touch screen – ¶0012. Also see fig. 8C and ¶0068. Contract and expand gestures are understood as explicit navigation command and/or implicit action from a user. Also see ¶0057-0060. Fig. 7 and ¶0065 also depicts example of user navigable virtual rooms).

Regarding claim 6, Madonna discloses the method of claim 1, wherein the user interaction is an interaction with a depiction of the device within the user-navigable 3-D virtual room (Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, the light fixtures, in the physical room by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room on a touch-screen display – ¶0017. Contract and expand gestures are understood as explicit navigation command and/or implicit action from a user. Also see ¶0057-0060. Fig. 7 and ¶0065 also depicts example of user navigable virtual rooms).
 
Regarding claim 7, Madonna discloses the method of claim 1, further comprising: displaying, by the control app, a menu, and wherein the user interaction is an interaction with a menu interface element of the menu (FIG. 6 is a diagram of an example virtual room-based user interface 600. The example virtual room-based user interface 600 may include a main portion 610 that provides a virtual room for controlling devices within a corresponding physical room. The example virtual room-based user interface 600 may further include a menu portion 620, configured to display selectable menu tabs corresponding to different types of functionality, and a function specific portion 630, configured to display options specific to a selected menu tab, ¶0057).

Regarding claim 8, Madonna discloses the method of claim 1, wherein the device is a lighting device, the state of the device 2includes at least one of an illumination level, color, or color temperature, and the dynam3ically updating appearance of the depiction of the device includes showing the lighting 4device with the illumination level, color, or color temperature, and the dynamically upsdating appearance of the depictions of one or more boundaries and the depictions of one or more furnishing includes changing shadows and reflections on the Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Virtual room-based user interface 900 may include one or more dimming sliders, ¶0071. A user may make a gesture, for example, a touch-based gesture, on or about a substantially photo-realistic depiction of a particular light fixture or group of light fixtures. Such gesture may be translated into a brightening or dimming control command, ¶0072.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060).

Regarding claim 11, Madonna discloses the method of claim 1, wherein the depictions of one or more devices, depictions of one or more boundaries and depictions of one or more furnishings are each substantially photo-realistic depictions (Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060).

Regarding claim 30, Madonna discloses the method of claim 10, wherein the depictions of one or more devices, depictions of 2one or more boundaries and depictions of one or more Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060).

Regarding claim 12, Madonna discloses a non-transitory electronic device readable medium having software encoded there2on, the software, when executed on one or more processors of one or more electronic de3vices, operable to (A virtual room based user interface, where processes described above may be implemented in hardware, software (embodied as a computer-readable medium containing program instructions), firmware, or a combination thereof. A computer-readable medium may take the form of a memory, such as a Random Access Memory (RAM), a disk, such as a CD-ROM, or other tangible storage medium, abstract, ¶0090): 4render and display a user-navigable three-dimensional (3-D) virtual room from a s perspective defined by a virtual camera in 3-D space, the user-navigable 3-D virtual room 25PATENT 104215-0195U 6including depictions of one or more devices present in a physical room that are under the 7control of a home automation system; receive an explicit navigation command or implicit action from a user; 9in response to the explicit navigation command or implicit action, alter at least a ioposition or an orientation of the virtual camera in the 3D space, and re-render and dis11play the 3D virtual room from a new perspective; 12receive a user interaction; 13in response to the user interaction, cause the home automation system to change a 14state of a device in the physical room; and 15dynamically update an appearance of the depiction of the device in the user- 16navigable 3-D virtual room to reflect the changed state (See substantially similar claim 1 rejection above).

Regarding the non-transitory electronic device readable medium claim 13, 16, although wording is different, the material is considered substantively encompassed by method claims 8 discussed above (also see claim 1 rejection above).
Regarding claim 20, Madonna discloses a home automation system controlled by a user-navigable three-dimensional (3-D) virtual room based user interface (abstract, fig. 4), comprising a remote control, mobile device, or head-mounted display (HMD) including a display screen and a control application (app) (The novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen, and the user makes selections therein by touching selected portions of the interface with their finger, a stylus, or similar implement, ¶0046) that is configured to render and display on the display screen a user-navigable 3-D virtual room from a perspective of a 3-D virtual camera, the user-navigable 3-D virtual room including depictions of one or more devices present in the physical room that are under the control of the home automation system, depictions of one or more boundaries of the physical room and depictions of one or more furnishings presenting in the physical room, the perspective of the 3-D virtual camera changeable in response to an explicit navigation command or implicit action from a user; and a controller in communication with the remote control, mobile device, or HMD that is configured to control the one or more devices present in the physical room, the controller configured to change a state of a device in response to a user interaction with the user-navigable 3-D virtual room, wherein the control app is further configured to dynamically update an appearance of the depiction of the device, the depiction of one or more boundaries, and the depictions of one or more furnishing in the user-navigable 3-D virtual room to reflect the changed state (please see the substantively similar claim 1 and/or claim 12 discussed above.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 
 	Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Sicard (2020/0026420).
Regarding claim 3, Madonna discloses the method of claim 1, except, wherein the receiving an explicit navigation command or implicit action is receiving an implicit action, and the implicit action includes a change in a position or an orientation of the electronic device detected using one or more positioning beacons or an orientation sensor.
 	However, sicard discloses a method for controlling a lamp from the GUI of a device (abstract), where, the controlling of the lighting is done by taking an input on a touch screen of the GUI of a control device. Sicard also discloses that cursor can be traversed across the graphic user interface in response to movement of the mobile computing that is measured by a motion sensor, such as a gyro sensor within the mobile computing device 100, wherein the cursor controlled by the movement of the mobile computing device 100 is used to select the selectable light functions for characteristics of light to be projected by luminaires (¶0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna to include the teaching of sicard of using a touch sensor based device having orientation gyro sensor built within to provide a cursor to the user to select light functions to be controlled based on motion detected by the sensors, to obtain, wherein the receiving an explicit navigation command or implicit action is receiving an implicit action, and the implicit action includes a .
 	Claim(s) 4, 5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Antonyuk et al. (2013/0215148, hereinafter Antonyuk).
 	Regarding claim 4, Madonna discloses the method of claim 1, except, wherein the altering at least the position or the orientation of the virtual camera involves free movement, wherein the virtual camera is freely translated horizontally or vertically through the 3-D space to the position or freely rotated in the 3- D space to the orientation.
However, Antonyuk discloses interactive input systems where virtual camera can fly through freely in a 3D space 30. Virtual camera can be freely moved and rotated to attain a particular position and orientation to view the virtual world (¶0134, figs. 15a-e).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hossain in view of Madonna to include the teaching of Antonyuk of freely moving and rotating in a 3D virtual world to attain a desired position and orientation to view the 3D world section as desired, to obtain, wherein the altering at least the position or the orientation of the virtual camera involves free movement, wherein the virtual camera is freely translated horizontally or vertically through the 3-D space to the position or freely rotated in the 3- D space to the orientation, because, combining prior art elements according to known method ready for improvement to 
 	Regarding claim 5, Madonna discloses the method of claim 1, except, wherein the altering at least the position or the orientation of the virtual camera involves moving the virtual camera to a predefined node, wherein the virtual camera is translated through the 3-D space to a predetermined position of the pre- defined node or rotated in the 3-D space to a predetermined orientation of the predefined node.  
 	However, Antonyuk discloses interactive input systems where virtual camera can fly through freely in a 3D space 30. Virtual camera can be freely moved and rotated to attain a particular and/or predefined position and orientation inside the virtual world to view the virtual world from any desired vantage point (¶0134, figs. 15a-e).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna to include the teaching of Antonyuk of freely moving and rotating in a 3D virtual world to attain a desired position and orientation to view the 3D world section as desired, to obtain, wherein the altering at least the position or the orientation of the virtual camera involves moving the virtual camera to a predefined node, wherein the virtual camera is translated through the 3-D space to a predetermined position of the pre- defined node or rotated in the 3-D space to a predetermined orientation of the predefined node, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
.

Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Harris (US 11,018,939) and further in view of Hossain et al. (S. K. A. Hossain, A. S. M. M. Rahman and A. E. Saddik, "Bringing virtual events into real life in Second Life home automation system," 2011 IEEE International Conference on Virtual Environments, Human-Computer Interfaces and Measurement Systems Proceedings, 2011, pp. 1-5; hereinafter Hossain).

Regarding claim 9, Madonna discloses the method of claim 1, including dynamically updating appearance of the depiction of a device and dynamically updating appearance of the depiction of one or more boundaries and depictions of one or more furnishing includes changing shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishings caused by the change of state of device (Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc., ¶0060).
Madonna is not found disclosing explicitly, wherein the device is an electronic window blind, the state of the device includes a blind position, and the dynamically updating appearance of the depiction of the device includes showing the window blind with the blind position, and the dynamically updating appearance of the depiction of one or more boundaries and depictions of one or more furnishing includes changing shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishings caused by the blind position.  
However, Harris discloses a smart home with one or more automation devices, for example, at least one of an outdoor lighting system, an indoor lighting system, and indoor/outdoor lighting system, a temperature control system (e.g., a thermostat), a shade/blind control system, a locking control system (e.g., door lock, window lock, etc.), a home entertainment automation system (e.g., TV control, sound system control, etc.) (Col 15, lines 22-32).
 	Hossain discloses home automation using Second Life with dynamically updating appearance of the depiction of the device (“The annotation file is an XML file that specifies the animation unique identifier (UUID), the animation file (BVH), the speed of animation, duration of animation etc.” This file also specifies the physical device specific data, e.g., device address, name, type etc.”, page 3, right column, 1st para.  
“In order to render synchronized animation in the virtual environment as per the state changes of the real device, we incorporate state based event communication mechanism. When a user clicks or touches a 3D object in the virtual environment the system receives the event message, which is then saved into an event queue. Further, the system processes the event queue sequentially and transmits the message respectively to the home automation. The system sends the actual message, such as open door, close door, increase light intensity to high, decrease sound system volume to low etc. At this time the smart home service receives the message from our developed Second Life plug-in. Afterwards, it sends the command message to the specific physical object X10 or WiFi module at the same time home service sends to the plug-in to play a synchronized animation in Second Life environment that are specified into the annotated XML file. This type of animation makes the whole interaction process more realistic for the user. When the physical object tries to close the device or goes to reset it’s state the smart home service receives this updated states and sends the confirmation to the Second Life plug-in to stop/resume the animation as the physical device changes its sate.”,  page 3, right column, last para – page 4, left column, 2nd para). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna to include the teaching of Harris of automated blind control and teaching of Hossein of dynamically updating appearance of the depiction of the device, to obtain, wherein the device is an electronic window blind, the state of the device includes a blind position, and the dynamically updating appearance of the depiction of the device includes showing the window blind with the blind Hossein: page 4, left column, 2nd para). Also, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
After the combination, the limitation of depictions of one or more furnishing includes changing shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishings caused by the blind position is understood met (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Virtual room-based user interface 900 may include one or more dimming sliders, ¶0071. A user may make a gesture, for example, a touch-based gesture, on or about a substantially photo-realistic depiction of a particular light fixture or group of light fixtures. Such gesture may be translated into a brightening or dimming control command, ¶0072.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060).
Regarding the non-transitory electronic device readable medium claim 18, although wording is different, the material is considered substantively similar to method claim 9 discussed above.

Claim(s) 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Wolcott et al. (US 2020/0213662) and further in view of Hossain et al. (S. K. A. Hossain, A. S. M. M. Rahman and A. E. Saddik, "Bringing virtual events into real life in Second Life home automation system," 2011 IEEE International Conference on Virtual Environments, Human-Computer Interfaces and Measurement Systems Proceedings, 2011, pp. 1-5; hereinafter Hossain).

Regarding claim 10, Madonna discloses the method of claim 1, including dynamically updating appearance of the depiction of a device and dynamically updating appearance of the depiction of one or more boundaries and depictions of one or more furnishing includes changing shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishings caused by the change of state of device (Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc., ¶0060) 
Madonna is not found disclosing explicitly, wherein the device is a gas fireplace, the state of the device includes a flame state, and the dynamically updating appearance of the depiction of the device includes showing the gas fireplace with the flame state, and the dynamically up- dating appearance of the depictions of one or more boundaries and the depictions of one or more furnishings includes changing shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishings caused by the flame state.
However, Wolcott discloses a home automation system that typically allow a user to control a variety of devices. These devices may comprise home security devices (e.g., alarms, sirens, and/or entry sensors positioned on a door or window), refrigerator, dishwasher, or other fireplaces with remote control functionalities, (¶0030).
Hossain discloses home automation using Second Life with dynamically updating appearance of the depiction of the device (“The annotation file is an XML file that specifies the animation unique identifier (UUID), the animation file (BVH), the speed of animation, duration of animation etc.” This file also specifies the physical device specific data, e.g., device address, name, type etc.”, page 3, right column, 1st para.  
“In order to render synchronized animation in the virtual environment as per the state changes of the real device, we incorporate state based event communication mechanism. When a user clicks or touches a 3D object in the virtual environment the system receives the event message, which is then saved into an event queue. Further, the system processes the event queue sequentially and transmits the message respectively to the home automation. The system sends the actual message, such as open door, close door, increase light intensity to high, decrease sound system volume to low etc. At this time the smart home service receives the message from our developed Second Life plug-in. Afterwards, it sends the command message to the specific physical object X10 or WiFi module at the same time home service sends to the plug-in to play a synchronized animation in Second Life environment that are specified into the annotated XML file. This type of animation makes the whole interaction process more realistic for the user. When the physical object tries to close the device or goes to reset it’s state the smart home service receives this updated states and sends the confirmation to the Second Life plug-in to stop/resume the animation as the physical device changes its sate.”,  page 3, right column, last para – page 4, left column, 2nd para). 
Hossein: page 4, left column, 2nd para). Also, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
After the combination, the limitation of the depictions of one or more furnishings includes changing shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishings caused by the flame state is understood met (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Virtual room-based user interface 900 may include one or more dimming sliders, ¶0071. A user may make a gesture, for example, a touch-based gesture, on or about a substantially photo-realistic depiction of a particular light fixture or group of light fixtures. Such gesture may be translated into a brightening or dimming control command, ¶0072.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060).
Regarding the non-transitory electronic device readable medium claim 17, although wording is different, the material is considered substantively similar to method claim 10 discussed above.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Hossain et al. (S. K. A. Hossain, A. S. M. M. Rahman and A. E. Saddik, "Bringing virtual events into real life in Second Life home automation system," 2011 IEEE International Conference on Virtual Environments, Human-Computer Interfaces and Measurement Systems Proceedings, 2011, pp. 1-5; hereinafter Hossain) and further in view of Huslak et al. (US 2006/0288368; hereinafter Huslak).

Regarding claim 19, Madonna discloses the non-transitory electronic device readable medium of claim 12.
Madonna is not found explicitly disclosing, wherein the device is an display device, the state of the device includes a media content state, and the dynamically updating appearance of the depiction of the device includes showing the display device with media content corresponding to the media content state on a display screen thereof.
However, Hossain discloses Second Life home automation system physical device has a virtual 3D representation in the Second Life where user can control the physical devices through the virtual objects as well as the physical devices can change the animation by using the home automations services. Fig. shows features of an exemplary 3D virtual environment for controlling the real life devices, such as light, fan, television, etc. through a usable user interface. Hossain also discloses realistic synchronized animation of a device (“The annotation file is an XML file that specifies the animation unique identifier (UUID), the animation file (BVH), the speed of animation, duration of animation etc.” This file also specifies the physical device specific data, e.g., device address, name, type etc.”, page 3, right column, 1st para.  
“In order to render synchronized animation in the virtual environment as per the state changes of the real device, we incorporate state based event communication mechanism. When a user clicks or touches a 3D object in the virtual environment the system receives the event message, which is then saved into an event queue. Further, the system processes the event queue sequentially and transmits the message respectively to the home automation. The system sends the actual message, such as open door, close door, increase light intensity to high, decrease sound system volume to low etc. At this time the smart home service receives the message from our developed Second Life plug-in. Afterwards, it sends the command message to the specific physical object X10 or WiFi module at the same time home service sends to the plug-in to play a synchronized animation in Second Life environment that are specified into the annotated XML file. This type of animation makes the whole interaction process more realistic for the user. When the physical object tries to close the device or goes to reset it’s state the smart home service receives this updated states and sends the confirmation to the Second Life plug-in to stop/resume the animation as the physical device changes its sate.”,  page 3, right column, last para – page 4, left column, 2nd para). 
On the other hand, Hulask discloses a remote controller where a user may preview content at the controller in a preview window (fig. 3, ¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna to include the teaching of Hossein of home automation interface controlling display devices e.g. a television and synchronizing animation of the device with the teaching of Huslak of previewing the media content of a display device in a window on the controller itself, such that, the virtual representation of the television in the Hossain would show preview of the actual display content, to obtain, wherein the device is an display device, the state of the device includes a media content state, and the dynamically updating appearance of the depiction of the device includes showing the display device with media content corresponding to the media content state on a display screen thereof, because, this would make the whole interaction process more realistic for the user (Hossein: page 4, left column, 2nd para). Also, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Claim(s) 21, 22, 26, 31, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Hossain.
Regarding claim 21, Madonna discloses a method for generating a user-navigable three-dimensional (3-D) virtual room based user interface for a home automation system (In one embodiment, a virtual room-based user interface includes one or more virtual rooms. Each virtual room is rendered from one or more images captured of a corresponding physical room of a structure, and includes depictions of one or more light fixtures within the physical room, one or more furnishings within the physical room and one or more boundaries of the physical room. A user selects a particular depiction of a particular light fixture within a particular virtual room. In response, a state of the particular light fixture within the corresponding physical room is changed. Also, appearance of the particular virtual room is updated such that the depiction of the particular light fixture shows the particular light fixture with the changed state and the depictions of the one or more boundaries or the one or more furnishings show lighting effects resulting from the changed state, abstract), comprising: 
capturing, by a camera, two-dimension (2-D) images and a 3-D space model of a physical room, wherein the 2-D images and 3-D space model include depictions of one or more devices present in the physical room that are under the control of the home automation system, depictions of one or more boundaries of a physical room and depictions of one or more furnishings presenting in the physical room (For example, the substantially photo-realistic depictions may be rendered from full-motion video, rather than still photographs. In such an alternative implementation, the full-motion video may be captured in advance, during system configuration, and stored, or may comprise at least some live full-motion video of the physical room (or portion thereof) of the home or other structure, for example, captured live by one or more cameras coupled to the CCTV control system 470. Similarly, the substantially photo-realistic depictions may be rendered from high-definition three-dimensional (3-D) laser scans or other types of high-definition surveying of the rooms of the home or other structure. In such an alternative implementation, a high-definition computer aided design (CAD) model may be built for each room, based on the data captured in the 3-D laser scans or other types of surveying, and such model used in the rendering – ¶0088).
Although likely implicit, Madonna is not found disclosing the limitation of, 
stitching, by an application executing an electronic device, the 2-D images and the 3-D space model together to link image data to corresponding locations in the 3-D space model; tagging depictions of the one or more devices in the stitched 2-D images and 3-D space model with hit regions; assigning appearance changes to the one or more devices in the tagged, stitched 2-D images and 3-D space model, wherein each appearance change defines an update to an appearance of the depiction of a respective device, the depictions of one or more boundaries and the depictions of one or more furnishings that is associated with a control command to the device; and exporting the appearance assigned, tagged, stitched 2-D images and 3-D space model as a user-navigable 3-D virtual room.
However, Hossain discloses, fusing (understood as stitching) 2D and 3D space models (Another notable work related to Augmented Virtual Environment which fused dynamic imagery of the real world object into the 3D models is [4],  Page 1, Col. 2 ¶0002). Hossain also discloses annotating (understood as tagging) mechanism in Second Life user interface (Section II, “Second Life Home Automation System”, Page 2, figs. 1 and 2). 

After combination as aforementioned of Madonna in view of Hossain teaches 3-D space model with hit regions (Madonna: menu 620 reasonably provides hit region to be manipulated by a user, figs. 7-8, ¶0057-0060); assigning appearance changes to the one or more devices in the tagged, stitched 2-D images and 3-D space model, wherein each appearance change defines an update to an appearance of the depiction of a respective device, the depictions of one or more boundaries and the depictions of one or more furnishings that is associated with a control command to the device (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Virtual room-based user interface 900 may include one or more dimming sliders, ¶0071. A user may make a gesture, for example, a touch-based gesture, on or about a substantially photo-realistic depiction of a particular light fixture or group of light fixtures. Such gesture may be translated into a brightening or dimming control command, ¶0072.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060); and exporting the appearance assigned, tagged, stitched 2-D images and 3-D space model as a user-navigable 3-D virtual room (Madonna: the control units 450 may be coupled to the programmable multimedia controller 400 via an intermediate device 453, such a computer, via a wired or wireless connections or networks. The programmable multimedia controller 400 may also receive user-input via one or more mobile devices which may communicate directly with the programmable multimedia controller 400, or indirectly through various wireless, cellular, and/or wired networks, ¶0040-0041. Hossain: “In our prototype we also used web services eventing (WS- Eventing) which was a web service protocol that described how a client (subscriber) registered with some events of a web service (event source)”, page 4, col 1, para 1)
Regarding claim 22, Madonna in view of Hossain discloses the method of claim 21, further comprising: rendering, by a control application (app) executing on the electronic device or another electronic device, the user-navigable 3-D virtual room from the perspective of a virtual camera based on the stitched 2-D images and 3-D space model (abstract. The novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen, and the user makes selections therein by touching selected portions of the interface with their finger, a stylus, or similar implement, ¶0046. In one embodiment, a virtual room-based user interface includes one or more virtual rooms. Each virtual room is rendered from one or more images captured of a corresponding physical room of a structure, and includes depictions of one or more light fixtures within the physical room, one or more furnishings within the physical room and one or more boundaries of the physical room. A user selects a particular depiction of a particular light fixture within a particular virtual room. In response, a state of the particular light fixture within the corresponding physical room is changed. Also, appearance of the particular virtual room is updated such that the depiction of the particular light fixture shows the particular light fixture with the changed state and the depictions of the one or more boundaries or the one or more furnishings show lighting effects resulting from the changed state. 
 FIG. 8C is a diagram of an alternative example virtual room-based user interface 845 showing a virtual room corresponding to a lower level of a tree structure of virtual rooms. While a user is viewing a virtual room at this level, the user may make a multi-touch "contract gesture" 850… "expand gesture" 855- ¶0068, fig. 8C. A user-navigable 3-D virtual room from a perspective defined by a virtual camera in 3-D space, is understood implemented in the control of virtual view using contract and expand gesture. Also see ¶0057-0060. Fig. 7 and ¶0065 also depicts example of user navigable virtual rooms. As Madonna is combined with Hossain, this limitation is understood as met).
Regarding claim 26, Madonna in view of Hossain discloses the method of claim 21, wherein the one or more devices include a lighting device, and the update to the appearance of the depiction of the lighting device includes a change to at least one of an illumination level, color or color temperature, and the update to the appearance of the depictions of one or more boundaries and the depictions of one or more furnishings includes a change to shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishing caused by the change to at least one of illumination level, color or color temperature (Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Virtual room-based user interface 900 may include one or more dimming sliders, ¶0071. A user may make a gesture, for example, a touch-based gesture, on or about a substantially photo-realistic depiction of a particular light fixture or group of light fixtures. Such gesture may be translated into a brightening or dimming control command, ¶0072.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060).
Regarding claim 31, Madonna discloses a non-transitory electronic device readable medium having software encoded thereon, the software, when executed on one or more processors of one or more electronic devices, operable to (A virtual room based user interface, where processes described above may be implemented in hardware, software (embodied as a computer-readable medium containing program instructions), firmware, or a combination thereof. A computer-readable medium may take the form of a memory, such as a Random Access Memory (RAM), a disk, such as a CD-ROM, or other tangible storage medium, abstract, ¶0090): 
capture two-dimensional (2-D) images and a 3-D space model of a physical room, wherein the 2-D images and 3-D space model include depictions of one or more devices present in the physical room that are under the control of the home automation system; stitch the 2-D images and the 3-D space model together to link image data to corresponding locations in the 3-D space model; tag depictions of the one or more devices in the stitched 2-D images and 3-D space model with hit regions; assign appearance changes to the one or more devices in the tagged, stitched 2-D images and 3-D space model, wherein each appearance change defines an update to an appearance of the depiction of a respective device; and export the appearance See substantially similar claim 21 rejection above).
Regarding the non-transitory electronic device readable medium claim 32, although wording is different, the material is considered substantively similar/encompassed by method claims 26 discussed above (also see claim 21 rejection above).
Regarding claim 33, Madonna discloses the non-transitory electronic device readable medium of claim 31, wherein the soft- ware is further operable to: render the user-navigable 3-D virtual room from the perspective of a virtual cam- era based on the stitched 2-D images and 3-D space model (As Madonna is combined with Hossain, this limitation is understood met. FIG. 8C in Madonna is a diagram of an alternative example virtual room-based user interface 845 showing a virtual room corresponding to a lower level of a tree structure of virtual rooms. While a user is viewing a virtual room at this level, the user may make a multi-touch "contract gesture" 850….. or.. "expand gesture" 855. A user-navigable 3-D virtual room from a perspective defined by a virtual camera in 3-D space, is understood implemented in the control of virtual view using contract and expand gesture. Also see ¶0057-0060. Fig. 7 and ¶0065 also depicts example of user navigable virtual rooms.).
Claims 23, 24, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Hossain and further in view of Shakib et al. (2018/0144547).
. Regarding claim 23, Madonna in view of Hossain discloses the method of claim 22, except, wherein the rendering comprises: determining the virtual camera is at a position that .
However, Shakib discloses systems and methods for generating and rendering visualizations of an object or environment using 2D and 3D image data of the object or the environment captured by a mobile device (abstract), where, a determination of a position is made where virtual camera has been located before (¶0065. Also see ¶0071, ¶0077).
Therefore, it would have been obvious to a person with ordinary skill in art before the effective filing date of the invention of Madonna in view of Hossain with the teaching of Shakib of book-keeping a camera traversal path when generating and rendering a virtual scene, to obtain, wherein the rendering comprises: determining the virtual camera is at a position that corresponds with a position from which one of the 2-D images was captured; and rendering the virtual room using data from the one of the 2-D images, because, such combination would provide an efficient traversal of coverage area for visualization of a scene (¶0071). 
Regarding claim 24, Madonna in view of Hossain discloses the method of claim 22, except, wherein the rendering comprises: determining the virtual camera is not at a position that corresponds with a position from which one of the 2-D images was captured; and rendering the virtual room using data by blending two or more of the 2-D images.
However, Shakib discloses systems and methods for generating and rendering visualizations of an object or environment using 2D and 3D image data of the object or the environment captured by a mobile device (abstract), where, a determination of a position is made 
Therefore, it would have been obvious to a person with ordinary skill in art before the effective filing date of the invention of Madonna in view of Hossain with the teaching of Shakib of book-keeping a camera traversal path when generating and rendering a virtual scene, to obtain, wherein the rendering comprises: determining the virtual camera is not at a position that corresponds with a position from which one of the 2-D images was captured; and rendering the virtual room using data by blending two or more of the 2-D images, because, such combination would provide an efficient traversal of coverage area for visualization of a scene (¶0071). 
Regarding the non-transitory electronic device readable medium claim 34, 35, although wording is different, the material is considered substantively similar to method claims 23, 24 respectively discussed above (also see claim 21 rejection above).

Claims 25, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Hossain and further in view of Davis et al. (US 2016/0093078)
Regarding claim 25, Madonna in view of Hossain discloses the method of claim 21, except, the method further comprising: correcting visual artifacts in the stitched 2-D images and 3-D space model.
However, Davis discloses a virtual world generation engine may apply one or more image processing techniques to the composite image to at least partially correct artifacts that may be left by the image stitching technique, or by other image processing techniques.(¶0043)

Regarding the non-transitory electronic device readable medium claim 36, although wording is different, the material is considered substantively similar to method claim 25 discussed above (also see claim 21 rejection above).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Hossain and further in view of Harris.
Regarding claim 27, Madonna in view of Hossain discloses the method of claim 21, wherein there are one or more devices, and the update to the appearance of the depiction of the device, and the update to the appearance of the depictions of one or more boundaries and the depictions of one or more furnishings includes a change to shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishing caused by the device update (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc., ¶0060.
Hossain: (“The annotation file is an XML file that specifies the animation unique identifier (UUID), the animation file (BVH), the speed of animation, duration of animation etc.” This file also specifies the physical device specific data, e.g., device address, name, type etc.”, page 3, right column, 1st para.  
“In order to render synchronized animation in the virtual environment as per the state changes of the real device, we incorporate state based event communication mechanism. When a user clicks or touches a 3D object in the virtual environment the system receives the event message, which is then saved into an event queue. Further, the system processes the event queue sequentially and transmits the message respectively to the home automation. The system sends the actual message, such as open door, close door, increase light intensity to high, decrease sound system volume to low etc. At this time the smart home service receives the message from our developed Second Life plug-in. Afterwards, it sends the command message to the specific physical object X10 or WiFi module at the same time home service sends to the plug-in to play a synchronized animation in Second Life environment that are specified into the annotated XML file. This type of animation makes the whole interaction process more realistic for the user. When the physical object tries to close the device or goes to reset it’s state the smart home service receives this updated states and sends the confirmation to the Second Life plug-in to stop/resume the animation as the physical device changes its sate.”,  page 3, right column, last para – page 4, left column, 2nd para).
Madonna in view of Hossain does not explicitly disclose that, wherein the one or more devices include an electronic window blind, and the update to the appearance of the depiction of the electronic window blind includes a change to a blind position, and the update to the appearance of the depictions of one or more boundaries and the depictions of one or more furnishings includes a change to shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishing caused by the blind position.
However, Harris discloses a smart home with one or more automation devices, for example, at least one of an outdoor lighting system, an indoor lighting system, and indoor/outdoor lighting system, a temperature control system (e.g., a thermostat), a shade/blind control system, a locking control system (e.g., door lock, window lock, etc.), a home entertainment automation system (e.g., TV control, sound system control, etc.) (Col 15, lines 22-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna in view of Hossain of dynamically updating appearance of the depiction of the device with the update to include the teaching of Harris of automated blind control, to obtain, wherein the one or more Hossein: page 4, left column, 2nd para). Also, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
After the combination is made, the limitation of and the update to the appearance of the depictions of one or more boundaries and the depictions of one or more furnishings includes a change to shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishing caused by the blind position, is understood met (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Virtual room-based user interface 900 may include one or more dimming sliders, ¶0071. A user may make a gesture, for example, a touch-based gesture, on or about a substantially photo-realistic depiction of a particular light fixture or group of light fixtures. Such gesture may be translated into a brightening or dimming control command, ¶0072.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060).
 Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Hossain and further in view of Wolcott.
Regarding claim 28, Madonna in view of Hossain discloses the method of claim 21, wherein there are one or more devices, and the update to the appearance of the depiction of the device takes place, and the update to the appearance of the depictions of one or more boundaries and the depictions of one or more furnishings includes a change to shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishing caused by the update (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc., ¶0060.
Hossain: (“The annotation file is an XML file that specifies the animation unique identifier (UUID), the animation file (BVH), the speed of animation, duration of animation etc.” This file also specifies the physical device specific data, e.g., device address, name, type etc.”, page 3, right column, 1st para.  
“In order to render synchronized animation in the virtual environment as per the state changes of the real device, we incorporate state based event communication mechanism. When a user clicks or touches a 3D object in the virtual environment the system receives the event message, which is then saved into an event queue. Further, the system processes the event queue sequentially and transmits the message respectively to the home automation. The system sends the actual message, such as open door, close door, increase light intensity to high, decrease sound system volume to low etc. At this time the smart home service receives the message from our developed Second Life plug-in. Afterwards, it sends the command message to the specific physical object X10 or WiFi module at the same time home service sends to the plug-in to play a synchronized animation in Second Life environment that are specified into the annotated XML file. This type of animation makes the whole interaction process more realistic for the user. When the physical object tries to close the device or goes to reset it’s state the smart home service receives this updated states and sends the confirmation to the Second Life plug-in to stop/resume the animation as the physical device changes its sate.”,  page 3, right column, last para – page 4, left column, 2nd para). 
Madonna in view of Hossain does not explicitly disclose that, wherein the one or more devices include a gas fireplace, and the update to the appearance of the depiction of the gas fireplace includes a change to a flame state, and the update to the appearance of the depictions of one or more boundaries and the depictions of one or more furnishings includes a change to shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishing caused by the flame state.
However Wolcott discloses a home automation system that typically allow a user to control a variety of devices. These devices may comprise home security devices (e.g., alarms, sirens, and/or entry sensors positioned on a door or window), refrigerator, dishwasher, or other appliance(s) with built-in display screen and/or other components that interact with a user, and fireplaces with remote control functionalities, (¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna in view of Hossain of dynamically updating appearance of the depiction of the device of a specific selected device to include into the teaching of Wolcott of automated fireplace control, to obtain, wherein the one or more devices include a gas fireplace, and the update to the appearance of the depiction of the gas fireplace includes a change to a flame state, because, this type of animation makes the whole interaction process more realistic for the user (Hossein: page 4, left column, 2nd para). Also, combining prior art elements according to known method ready for 
After the combination, the limitation of, the update to the appearance of the depictions of one or more boundaries and the depictions of one or more furnishings includes a change to shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishing caused by the flame state, is understood met (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Virtual room-based user interface 900 may include one or more dimming sliders, ¶0071. A user may make a gesture, for example, a touch-based gesture, on or about a substantially photo-realistic depiction of a particular light fixture or group of light fixtures. Such gesture may be translated into a brightening or dimming control command, ¶0072.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Hossain and further in view of Huslak.
Regarding claim 29, Madonna in view of Hossain discloses the method of claim 21 (Hossain discloses Second Life home automation system physical device has a virtual 3D representation in the Second Life where user can control the physical devices through the virtual objects as well as the physical devices can change the animation by using the home automations services. Fig. shows features of an exemplary 3D virtual environment for controlling the real life devices, such as light, fan, television, etc. through a usable user interface. Hossain also discloses realistic synchronized animation of a device. “The annotation file is an XML file that specifies the animation unique identifier (UUID), the animation file (BVH), the speed of animation, duration of animation etc.” This file also specifies the physical device specific data, e.g., device address, name, type etc.”, page 3, right column, 1st para.  
“In order to render synchronized animation in the virtual environment as per the state changes of the real device, we incorporate state based event communication mechanism. When a user clicks or touches a 3D object in the virtual environment the system receives the event message, which is then saved into an event queue. Further, the system processes the event queue sequentially and transmits the message respectively to the home automation. The system sends the actual message, such as open door, close door, increase light intensity to high, decrease sound system volume to low etc. At this time the smart home service receives the message from our developed Second Life plug-in. Afterwards, it sends the command message to the specific physical object X10 or WiFi module at the same time home service sends to the plug-in to play a synchronized animation in Second Life environment that are specified into the annotated XML file. This type of animation makes the whole interaction process more realistic for the user. When the physical object tries to close the device or goes to reset it’s state the smart home service receives this updated states and sends the confirmation to the Second Life plug-in to stop/resume the animation as the physical device changes its sate.”,  page 3, right column, last para – page 4, left column, 2nd para).
Madonna in view of Hossain is not found teaching explicitly that, wherein the one or more devices include a display device, and update to the appearance of the depiction of the display device includes showing on a display screen in the depiction of the display device media content corresponding to the media content state.
Hulask discloses a remote controller where a user may preview content at the controller in a preview window (fig. 3, ¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna in view of Hossein of home automation interface controlling display devices e.g. a television and synchronizing animation of the device with the teaching of Huslak of previewing the media content of a display device in a window on the controller itself, such that, the virtual representation of the television in the Hossain would show preview of the actual display content, to obtain, wherein the device is an display device, the state of the device includes a media Hossein: page 4, left column, 2nd para). Also, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/NURUN N FLORA/Primary Examiner, Art Unit 2619